  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 1 of 20




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

JEFFREY W. G., SR.

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:20-CV-0025 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         ANDREW FLEMMING, ESQ.
250 South Clinton Street, Suite 210
Syracuse, NY 13202

FOR DEFENDANT

HON. ANTOINETTE L. BACON                  RAMI VANEGAS, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
   Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 2 of 20




Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3), are cross-motions for judgment on the

pleadings.1 Oral argument was heard in connection with those motions on

February 18, 2021, during a telephone conference conducted on the

record. At the close of argument, I issued a bench decision in which, after

applying the requisite deferential review standard, I found that the

Commissioner=s determination resulted from the application of proper legal

principles and is supported by substantial evidence, providing further detail

regarding my reasoning and addressing the specific issues raised by the

plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 3 of 20




      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      February 24, 2021
            Syracuse, NY




                                      3
Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 4 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JEFFREY W. G., SR.,

                         Plaintiff,
vs.                                              5:20-CV-25


Commissioner of Social Security,

                         Defendant.
------------------------------------------------------x

                   Transcript of DECISION
                 held on February 18, 2021

                 HONORABLE DAVID E. PEEBLES

        United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      OLINSKY LAW GROUP
                    250 South Clinton Street
                    Syracuse, NY 13202
                      BY: ANDREW AUSTIN FLEMMING, ESQ.

For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    15 New Sudbury Street
                    Boston, MA 02203
                      BY: RAMI VANEGAS, ESQ.




                Eileen McDonough, RPR, CRR
           Official United States Court Reporter
                       P.O. Box 7367
                  Syracuse, New York 13261
                       (315)234-8546
  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 5 of 20

           Decision - 2/18/2021 - 20-cv-25                          2


           THE COURT:   Let me begin by thanking both counsel
for excellent presentations.      I've enjoyed working with you.

           Plaintiff has commenced this proceeding pursuant to

42, United States Code, Sections 405(g) and 1383(c)(3) to
challenge a finding by the Commissioner of Social Security

that plaintiff was not disabled at the relevant times and,

therefore, ineligible for the benefits for which he applied.
           The background is as follows.       Plaintiff was born

in September of 1959.     He is currently 61 years old.
Plaintiff was 59 years of age at the time of his application

for benefits on September 5, 2018.       Plaintiff stands 5-foot

3-inches in height and at various times has weighed between
103 and 125 pounds.     It was noted at one point in the record

that he underwent a significant weight loss at some point.

           Plaintiff lives in Cortland County in an apartment
with his dog.   He was homeless, apparently, at one point in

time.   He has a dog who he has had for five years and he
claims is a self-trained service dog, although there is no

official status in that regard.

           Plaintiff has three grown children.        He is
right-handed.   Plaintiff has a driver's license but no

vehicle.   Plaintiff has a 12th grade education and was in

regular classes while in school.      He also underwent BOCES
training for machine trades.

           Plaintiff stopped working in April of 2017.         At
  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 6 of 20

           Decision - 2/18/2021 - 20-cv-25                         3


various times he has worked as a gatekeeper, which involved
inventory and orders.     He left that position in August of

2007 after a Workers' Compensation injury to his right knee.

He has also worked in furniture repair, as a saw operator, as
a press helper, in solar energy equipment, and in

landscaping.   Plaintiff has worked since his alleged -- or he

did work, I'm sorry, after in 2016-2017 in lawn equipment
repair, but only earned modest amounts of money.

          Physically, plaintiff suffers from the residuals of
a 1998 left shoulder surgery.      He claims occasional pain but

is not undergoing any current treatment for that impairment.

He also has arthritis in his right knee stemming from the
August 2007 injury.    He states that the pain comes and goes,

and once again is undergoing no current specialized treatment

for that impairment.    Plaintiff does use a cane but it is
apparently not deemed necessary, according to page 412 of the

Administrative Transcript.
          Mentally, plaintiff suffers from major depressive

disorder and generalized anxiety disorder.        There is

indication that he was sexually abused as a child.         He
reported two suicide attempts in the 1990s.        That's at

page 449 of the Administrative Transcript.        He went to or

presented at an emergency room on January 23, 2019, with
suicidal statements.

          Plaintiff's primary appears to be Physician
  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 7 of 20

            Decision - 2/18/2021 - 20-cv-25                          4


Assistant Susan Jewett since January of 2018.         She is with
the Cortland Regional Medical Practice.        He has also seen

Nurse Practitioner Belinda Hollenbeck, Dr. Helen MacGregor,

LMSW Deidre Plumley, and those all practice with Cortland
County Mental Health Clinic.      He has also undergone

counseling from LCSW Janet Rider with Copeland Ave.

Counseling, and has seen Dr. Keith Harden, and LMHC Joseph
Stein, and LMHC Jennifer Talarico with Family Counseling

Services.    He was discharged in November of 2018 and
apparently transferred over at that point or transitioned to

Cortland County Mental Health Clinic.

            The plaintiff is not currently taking any
prescription medication for any of his conditions.         In the

past he has been on some prescription medication, including

Fluoxetine and Prazosin.
            In terms of activities of daily living, plaintiff

does not cook.    He does dress, bathe, groom, drive, do
laundry, socialize with his brother and sister-in-law.             The

evidence is equivocal as to whether he is capable of taking

public transportation.     He enjoys music, walking his dog, and
watching television.    Plaintiff smokes more than ten

cigarettes per day and has for thirty years.        He also

consumes alcohol and marijuana.
     Procedurally, plaintiff applied for Title XVI benefits

on September 5, 2018, alleging an onset date of October 16,
  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 8 of 20

            Decision - 2/18/2021 - 20-cv-25                        5


2016, and claiming disability based on arthritis in his right
knee, left shoulder injury, and depression.

     A hearing was conducted on July 2, 2019, by Bruce S.

Fein to address plaintiff's application for benefits.          During
that hearing ALJ Fein denied a request by plaintiff to reopen

prior Title II proceedings.      On July 25, 2019, ALJ Fein

issued an adverse determination which became a final
determination of the Commissioner on November 7, 2019, when

the Social Security Administration Appeals Council denied
plaintiff's request for review.      On January 8, 2020, this

action was commenced; it is timely and the Commissioner does

not argue otherwise.
     In his decision ALJ Fein applied the familiar five-step

sequential test for determining disability.

     At step one he concluded that plaintiff had not engaged
in substantial gainful activity since September 5, 2018.

     Proceeding to step two, ALJ Fein concluded that
plaintiff suffers from severe impairments that impose more

than minimal limitations on his ability to perform work

functions, including post left shoulder rotator cuff repair
surgery, major depressive disorder, and generalized anxiety

disorder.   In making that finding, he rejected plaintiff's

visual impairment as severe, as well as his nicotine
dependence, his right knee pain, and an alleged hearing loss

in his left ear.
  Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 9 of 20

            Decision - 2/18/2021 - 20-cv-25                        6


     Proceeding to step three, ALJ Fein concluded that
plaintiff's conditions do not meet or medically equal any of

the listed presumptively disabling conditions set forth in

the Commissioner's regulations, specifically addressing
listings 1.02, 1.03, 12.04, and 12.06.

     ALJ Fein then found based on the entire record that

plaintiff is capable of performing medium work as defined in
the controlling regulations; except physically, the claimant

can occasionally crouch, balance, stoop, climb, kneel and
crawl; mentally, the claimant can work in a low stress job

defined as requiring only occasional decision-making,

occasional changes in work setting, and occasional use of
judgment being required; the claimant should not work at jobs

requiring production rate or pace work; and the claimant can

occasionally interact with co-workers, supervisors, and the
public.

     Applying that residual functional capacity finding, at
step four the Administrative Law Judge concluded that

plaintiff is capable of performing past relevant work in the

area of furniture repairer and as a gatekeeper, and therefore
found no need to proceed to step five of the sequential

analysis.

     As you know, the Court's task is limited; it applies an
extremely deferential standard.      The Court must determine

whether correct legal principles have been applied and
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 10 of 20

            Decision - 2/18/2021 - 20-cv-25                        7


whether the resulting determination is supported by
substantial evidence.

     As the Second Circuit Court of Appeals has noted in

Brault versus Social Security Administration Commissioner,
683 F.3d 443 from 2012, this is an extremely deferential

standard.   Substantial evidence, of course, is well-defined

as such relevant evidence as a reasonable mind would accept
as supporting a finding or conclusion.       The Second Circuit

noted in Brault significantly that under the substantial
evidence standard, once an ALJ finds a fact, that fact can be

rejected only if a reasonable fact-finder would have to

conclude otherwise.
     In this case plaintiff raises two contentions,

essentially.   One, he challenges the weight provided to

medical opinion evidence, and focuses on the opinions of
Dr. MacGregor and the portion of Dr. Shapiro's opinion that

was in his view not accepted, that being the moderate
limitation in sustaining an ordinary routine and regular

attendance at work.    And physically, relatedly, the plaintiff

challenges the finding that plaintiff is capable of
performing medium work despite there being no medical

evidence that includes such an opinion.       The plaintiff also

challenges the rejection of plaintiff's subjective
complaints.

     Turning first to the medical opinion evidence, this is
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 11 of 20

           Decision - 2/18/2021 - 20-cv-25                         8


interesting because it's one of the early cases that are
subject to the new regulations since plaintiff's claim was

filed after March 27, 2017; the new regulations, and

specifically 20 CFR Section 416.913.       I'm using the 416
series because this is an SSI application.        The 404 series

have parallel regulations.     But Section 416.913 provides a

definition of medical opinion as being, "A statement from a
medical source about what you can still do despite your

impairments and whether you have one or more
impairment-related limitations or restrictions in the

abilities listed in the following paragraphs," which sets out

the physical and mental demands of work.
     Significantly, under the new regulations the Treating

Source Rule has been abrogated and 20 CFR Section 416.920(c)

now makes that clear.    It states, "We will not defer or give
any specific evidentiary weight, including controlling

weight, to any medical opinions or prior administrative
medical findings, including those from your medical sources."

That section goes on to provide the factors that should be

considered, including supportability, consistency,
relationship with the claimant, length of the treatment

relationship, frequency of examinations, purpose of the

treatment relationship, extent of the treatment relationship,
the examining relationship, specialization, and other

factors.
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 12 of 20

            Decision - 2/18/2021 - 20-cv-25                        9


       That regulation and what limited case law has evolved
under the new regulations make it clear that the two key

factors are supportability and consistency.        And the cases

suggest that those two factors must be addressed by an
Administrative Law Judge who is weighing a medical opinion

but that the ALJ can, but need not, address the remaining

factors.    The two cases that I found very helpful in
explaining the new regulations are Jacqueline L. versus

Commissioner of Social Security.      The cite is 2021 WL 242099.
It was issued on January 26, 2021, by District Judge

Elizabeth A. Wolford from the Western District of New York.

And Andrew G. versus Commissioner of Social Security, at 2020
WL 5848776, from October 1, 2020, issued by one of my

colleagues and the person that took my position, Magistrate

Judge Miroslav Lovric.
       Mentally, the focus of -- one of the focuses of

plaintiff's argument is on Dr. Shapiro's opinion and the
finding of the moderate limitation that I quoted a moment

ago.    Dr. Shapiro's opinion is discussed at page 20 of the

Administrative Law Judge's decision.       The finding is that
Dr. Shapiro's opinion is persuasive and consistent with the

record, it is supported by the examination findings, and is

consistent with the claimant's activities of daily living.
       I note that the Administrative Law Judge did, in going

through the so-called "B" criteria under the listings, find a
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 13 of 20

          Decision - 2/18/2021 - 20-cv-25                          10


moderate limitation in concentration, persistence and pace.
That limitation is included and accommodated in the residual

functional capacity finding.

     I note also that there are several cases that suggest
that moderate limitations do not preclude the ability to

perform unskilled work.    Richard H. versus Saul, 2020 WL

467734, from the Northern District of New York, January 29,
2020; citing Zabala v. Astrue, 595 F.3d 402, that's from the

Second Circuit, February 11, 2010.
     I would have liked to have seen perhaps a more fulsome

discussion by the Administrative Law Judge addressing the

reason for finding consistency and persuasiveness, but I
believe that a full reading of the opinion satisfies me that

those were discussed and the basis for finding consistency

and persuasiveness is outlined.
     The other opinion that is at issue comes from

Dr. Hoffman, which is not at issue, but Dr. Hoffman issued an
opinion addressing the mental aspect of plaintiff's

condition, and stated at page 65 of the Administrative

Transcript as follows:    "The claimant is able to understand
and remember instructions and procedures and sustain ongoing

mental performance for a full workday/workweek.        He is able

to interact appropriately with others to meet work-related
needs and adapt to changes in a work setting.        These findings

complete the medical portion of the disability
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 14 of 20

            Decision - 2/18/2021 - 20-cv-25                        11


determination."   That's from Dr. L. Hoffman, a psychologist.
That was found to be persuasive at page 19 of the

Administrative Transcript.

     Under the new regulations, such an opinion of a state
agency expert is entitled to weight under 20 CFR Section

416.913a.   As the Administrative Law Judge noted, and as the

Commissioner pointed out in his brief, plaintiff had many,
many normal mental status exams, he had a fairly fulsome

range of activities of daily living.       And the determination
of the ALJ on the mental aspects is also supported by the

results of Dr. Shapiro's examination, which showed that his

mental condition is controlled with counseling and periodic
medication management; although, as Dr. Shapiro noted, at

some points he was undergoing no medication for his mental

health condition.   And again, the backdrop here is that it is
plaintiff's burden through step four to establish a

limitation.
     The opinion of Dr. MacGregor that was issued along with

Deidre Plumley on June 21, 2019, was discussed by the

Administrative Law Judge at page 20 of the Administrative
Transcript.   That opinion appears at 543 to 545 of the -- I'm

sorry, 547 of the Administrative Transcript.        It's extremely

limiting, unquestionably.     It literally concludes that
plaintiff is unable to meet competitive standards or has no

useful ability to function in all but three areas out of the
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 15 of 20

          Decision - 2/18/2021 - 20-cv-25                           12


roughly 23 areas specified at page 544.
     Once again, the finding of the Administrative Law Judge

is that the opinions are not persuasive and inconsistent with

the record and not supported by the severity found in
plaintiff's treatment records.      Once again, there could be a

more fulsome discussion, but I believe reading the opinion as

a whole, I understand the Administrative Law Judge's
reasoning and it affords a basis for meaningful judicial

review.
     The focus on the service dog is based upon a letter

dated March 15, 2019, from Belinda Hollenbeck and Deidre

Plumley, a Nurse Practitioner and LMSW, respectively.         And
the Administrative Law Judge does discuss that letter and

discuss the need for the service animal at pages 20 to 21.

It's interesting; the letter first states that the plaintiff
meets the definition of disability under the ADA, the Fair

Housing Act, and the Rehabilitation Act of 1973.         That, of
course, is the finding that is on a matter reserved to the

Commissioner, and under the three statutes where the

definition of disability is not coextensive under the Social
Security Act.

     The next paragraph indicates that plaintiff has certain

limitations, mental health limitations, and in order to help
alleviate these difficulties and enhance his ability to work

independently, those authors support a decision to maintain a
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 16 of 20

           Decision - 2/18/2021 - 20-cv-25                             13


service animal.    As the Commissioner notes, the service
animal is not certified, it was self-trained, and there is

evidence in the record that contradicts the need to rely on

that service animal in order to perform work functions.            I
find that the Commissioner's determination that the service

animal did not establish a limitation that had to be included

in the RFC is supported by substantial evidence.
     Turning to the physical component of the RFC, both

Dr. Ganesh and Dr. Reynolds, a state agency consultant, found
no limitations on the plaintiff's ability to perform the

exertional requirements of work.      Those are discussed at

pages 18 and 20 of the Administrative Transcript.         Again, it
is plaintiff's burden to show a limitation and that was not

carried.

     It's interesting because these opinions were
uncontradicted, and if the shoe was on the other foot and

those uncontradicted opinions found a greater limitation on
exertional requirements than the RFC, the plaintiff would be

arguing that they could not be discounted unless the

reasoning for doing so is overwhelmingly compelling.
     I find that the plaintiff has not established his

inability to perform the exertional requirements of medium

work.   I understand the reliance on Vincent versus Berryhill,
2018 WL 4705594, from the Western District of New York,

October 2, 2018.   I think that case can be distinguished
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 17 of 20

             Decision - 2/18/2021 - 20-cv-25                       14


because there was some evidence of limitations in that case,
where there is none here other than plaintiff's testimony.

But in any event, to the extent it can't be, I respectfully

disagree with the decision and I choose to follow the course
taken from Jones versus Berryhill, 2019 WL 1529163, from the

Western District of New York also, from April 9, 2019.

     I think it would be a needless waste to remand this
matter for evaluation of whether plaintiff was less disabled

than the Administrative Law Judge found.       And I note that the
weight to be given to medical opinions is a matter entrusted

in the first instance to the Administrative Law Judge under

Veino versus Barnhart, 312 F.3d 578 (2002).        And a reminder
that the finding of the Administrative Law Judge cannot be

set aside unless a reasonable fact-finder would have to

conclude otherwise.    Morris versus Berryhill, 721 F. App'x
25, from the Second Circuit, January 18, 2018.

     Turning to the second argument, what we used to call
credibility, the evaluation of subjective complaints of the

plaintiff.    For sure an ALJ must take into account a

plaintiff's subjective complaints when proceeding through the
five-step sequential analysis.      When examining the issue,

however, the ALJ is not required to blindly accept the

subjective testimony of a claimant; rather, the ALJ retains
the discretion to weigh the credibility of the claimant's

testimony in light of the other evidence in the record.
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 18 of 20

          Decision - 2/18/2021 - 20-cv-25                          15


Genier versus Astrue, 606 F.3d 46 (2nd Cir. 2010).         "A
plaintiff's subjective complaints are entitled to great

weight when they are consistent with and supported by

objective clinical evidence demonstrating that he has a
medical impairment that could reasonably be expected to

produce the pain or other symptoms alleged."

     When considering and weighing a plaintiff's subjective
symptomology, the ALJ must consider several factors,

including daily activities; location, duration, frequency,
and intensity of any symptoms; any precipitating and

aggravating factors; the type, dosage, effectiveness, and

side effects of any medications taken; and any other
treatment received; and any other measures taken to relieve

the symptoms.   The weighing of subjective symptomology is

also addressed in Social Security Ruling 16-3p, which is
consistent with what I just said.

     In this case the ALJ did weigh subjective symptomology
and reject plaintiff's claims of disabling conditions.

Obviously, the reasons must be set forth and must be

supported by substantial evidence.      But it's not the Court's
function to reweigh the evidence and determine whether the

Court would have found otherwise.

     The reasons cited by the ALJ are outlined at pages 18
through 21.   The reasons include the finding that plaintiff's

conditions seem to be well-controlled; conservative
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 19 of 20

          Decision - 2/18/2021 - 20-cv-25                          16


treatment; he does not undertake any medication; there are
many mental normal treatment status notes.        Dr. Shapiro's

observations are included, plaintiff's activities of daily

living and the medical opinions, including Dr. Shapiro and
Dr. Hoffman.

     So I find that the credibility analysis or the

subjective symptomology was properly weighed and the weight
given was explained satisfactorily and is supported by

substantial evidence.
     So, in conclusion, I find that correct legal principles

were applied and the resulting determination is supported by

substantial evidence.    I will, therefore, grant judgment on
the pleadings to the defendant and order dismissal of

plaintiff's complaint.

     Thank you once again.     I hope you both stay safe in this
challenging environment.

                *                *                 *
 Case 5:20-cv-00025-DEP Document 17 Filed 02/24/21 Page 20 of 20




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
